                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MIREYA SANTILLAN,

              Plaintiff,

v.                                                             No. CV 19-313 CG

ANDREW SAUL,
Commissioner of Social
Security Administration,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Mireya Santillan’s Motion to

Reverse and Remand for a Rehearing with Supporting Memorandum (the “Motion”),

(Doc. 17), filed September 9, 2019; Defendant Commissioner Andrew Saul’s Brief in

Response to Plaintiff’s Motion to Reverse and Remand the Agency’s Administrative

Decision (the “Response”), (Doc. 23), filed December 12, 2019; and Ms. Santillan’s

Reply in Support of Plaintiff’s Motion to Reverse and Remand for a Rehearing (the

“Reply”), (Doc. 24), filed December 30, 2019.

       Ms. Santillan filed applications for disability insurance benefits and supplemental

security income on March 17, 2015. (Administrative Record “AR” 258, 267). In both of

her applications, Ms. Santillan alleged disability beginning June 7, 2013. (AR 258, 267).

Ms. Santillan claimed she was limited in her ability to work due to a back injury,

depression, and anxiety. (AR 306). Ms. Santillan’s applications were denied initially on

July 14, 2015, and upon reconsideration on October 21, 2015. (AR 144, 152).

       Ms. Santillan requested a hearing before an Administrative Law Judge (“ALJ”)

(AR 158-59), which was held on June 30, 2017, before ALJ Ben Ballengee. (AR 49).
ALJ Ballengee issued his decision on January 22, 2018, finding Ms. Santillan not

disabled at any time between her initial filing date through the date of his decision. (AR

25). Ms. Santillan requested review by the Appeals Council, (AR 1), which was denied,

(AR 1-9), making ALJ Ballengee’s opinion the Commissioner’s final decision for

purposes of judicial review. See O’Dell v. Shalala, 44 F.3d 855, 858 (10th Cir. 1994).

          Ms. Santillan, represented by her attorney Michael Armstrong, argues in her

Motion that: (1) the Appeals Council erred in finding that the evidence she submitted

was not new, material, and chronologically pertinent; (2) ALJ Ballengee’s residual

functional capacity (“RFC”) determination is not based on substantial evidence; and (3)

ALJ Ballengee improperly weighed the opinions of treating orthopedic specialist Terry

Hansen, M.D., and independent medical examiners Juliana Garcia, D.O, Mark

Crawford, M.D., and Edward Naimark, Ph.D. (Doc. 17 at 2). The Court has reviewed the

Motion, the Response, the Reply, and the relevant law. Additionally, the Court has

meticulously reviewed the administrative record. Because the Appeals Council erred in

failing to consider evidence Ms. Santillan submitted that is new, material, and

chronologically pertinent, the Court finds that Ms. Santillan’s Motion should be

GRANTED, and this case REMANDED for further proceedings.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98

(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the
                                              2
plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that [he] has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

     II.    Applicable Law and Sequential Evaluation Process

       For purposes of supplemental security income and disability insurance benefits,

a claimant establishes a disability when she is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment
                                              3
which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A), 42 U.S.C.

§ 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). In order to determine whether

a claimant is disabled, the Commissioner follows a five-step sequential evaluation

process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520,

416.920.

       At the first four steps of the SEP, the claimant bears the burden of showing:

(1) she is not engaged in “substantial gainful activity”; (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) her impairment(s) meet or equal

one of the “listings”1 of presumptively disabling impairments; or (4) she is unable to

perform her “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i-iv); see also Grogan,

399 F.3d at 1261. If the ALJ determines the claimant cannot engage in past relevant

work, the ALJ will proceed to step five of the evaluation process. At step five, the

Commissioner bears the burden of showing that the claimant is able to perform other

work in the national economy, considering the claimant’s RFC, age, education, and

work experience. Grogan, 399 F.3d at 1261.

     III.   Background

       Ms. Santillan claimed she was limited in her ability to work due to a back injury,

depression, and anxiety. (AR 306). At step one, ALJ Ballengee determined that Ms.

Santillan had not engaged in substantial gainful activity since June 7, 2013, the alleged

disability onset date. (AR 18). At step two, ALJ Ballengee found that Ms. Santillan has




       1.     20 C.F.R. pt. 404, subpt. P, app. 1.
                                            4
the following severe impairments: lumbar degenerative disc disease; depression; and

anxiety disorder. Id. At step three, ALJ Ballengee determined that none of Ms.

Santillan’s impairments, solely or in combination, equaled one of the listed impairments

in 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926.

(AR 19).

       ALJ Ballengee then found that Ms. Santillan has the RFC to perform light work

with the following limitations: she can never climb ramps, stairs, ladders, ropes, or

scaffolds; she cannot stoop, kneel, crouch, or crawl; she may not be exposed to

unprotected heights, moving mechanical parts, extreme cold, or vibration; she may only

perform simple, routine tasks and make simple work-related decisions; with respect to

changes in her work setting, she can adapt to occasional workplace changes that are

gradually introduced. (AR 21).

       In formulating Ms. Santillan’s RFC, ALJ Ballengee stated that he considered Ms.

Santillan’s symptoms and the extent to which those symptoms can reasonably be

accepted as consistent with objective medical and other evidence, as required by 20

C.F.R. §§ 404.1529, 416.929 and Social Security Ruling (“SSR”) 16-3p. Id. In addition,

ALJ Ballengee stated that he considered opinion evidence consistent with the

requirements of 20 C.F.R. §§ 404.1527 and 416.927. Id. ALJ Ballengee concluded that

Ms. Santillan’s impairments could be expected to cause her alleged symptoms, but he

found that the intensity, persistence, and limiting effects that she described were not

entirely consistent with the evidence in the record. (AR 22).

       Turning to the medical evidence in the record, ALJ Ballengee gave “moderate

weight” to the opinion of Ms. Santillan’s treating physician, Dr. Hansen, because

“[a]lthough his opinion is consistent with his medical treatment records as a whole, he
                                             5
based his opinion in part on diagnostic imaging that [was] superseded by more recent

magnetic resonance imaging.” (AR 24). In addition, ALJ Ballengee gave “significant

weight” to the State agency physicians’ assessments to the extent that they “limited [Ms.

Santillan] to light exertion work with unlimited and occasional postural activities[,]”

because he found the opinions were generally supported by the evidence. (AR 23-24).

The ALJ explained, however, that the State agency physicians “failed to consider [Ms.

Santillan’s] mental impairment as severe and or assess limitations,” and he gave that

portion of the opinions “lesser weight.” (AR 24). Next, ALJ Ballengee considered and

gave “some weight” to the third-party function report submitted by MS. Santillan’s

daughter and legal representative, Ms. Edith Linares. Id. Finally, the ALJ considered

Ms. Santillan’s own testimony and her disability report. (AR 22-24).

       At step four, ALJ Ballengee found that Ms. Santillan is unable to perform her

past relevant work as a nursery school attendant. (AR 24). At step five, ALJ Ballengee

noted that Ms. Santillan was 40 years old on the alleged disability onset date and was

therefore classified as a younger individual in accordance with the Regulations. Id. ALJ

Ballengee also determined that Ms. Santillan is unable to communicate in English. Id.

       ALJ Ballengee then explained that transferability of job skills is not material to his

determination of disability, because the Medical-Vocational Rules support a finding that

Ms. Santillan is not disabled, regardless of whether she has transferable job skills. (AR

25). However, ALJ Ballengee found that Ms. Santillan’s limitations impeded her ability to

perform the full range of light work. Id. Therefore, ALJ Ballengee relied on the testimony

of a vocational expert (“VE”) to determine applicable jobs Ms. Santillan could perform in

the national economy. Id. ALJ Ballengee noted that the VE testified at the hearing that

an individual with Ms. Santillan’s same age, education, work experience, and RFC could
                                              6
perform the jobs of Cleaner and Polisher, Silver Wrapper, and Ticket Taker. Id. After

finding the VE’s testimony consistent with the Dictionary of Occupational Titles, ALJ

Ballengee adopted the testimony of the VE and concluded that, because Ms. Santillan

is capable of performing work existing in significant numbers in the national economy,

she is not disabled pursuant to 20 C.F.R. §§ 404.1520(g) and 416.920(g). Id.

    IV.    Analysis

       Ms. Santillan presents three arguments in her Motion before the Court. (Doc. 17).

First, she contends the Appeals Council erroneously rejected new, material, and

chronologically pertinent evidence that she submitted after ALJ Ballengee’s decision.

(Doc. 17 at 2). Next, she alleges ALJ Ballengee’s RFC assessment is not based on

substantial evidence because he did not account for her subjective allegations of pain

and other symptoms. (Doc. 17 at 18). Lastly, she asserts that ALJ Ballengee improperly

weighed the opinions of Dr. Hansen (her treating orthopedic specialist) and Drs. Garcia,

Crawford, and Naimark (independent medical examiners). (Doc. 17 at 2).

       In response, the Commissioner argues the material Ms. Santillan submitted to

the Appeals Council was not relevant. (Doc. 23 at 5). The Commissioner also contends

that ALJ Ballengee reasonably found that Ms. Santillan’s subjective complaints were not

consistent with the objective medical evidence of record. (Doc. 23 at 7). Lastly, the

Commissioner asserts that ALJ Ballengee properly weighed the opinions of the four

physicians. (Doc. 23 at 23).

       A. Appeals Council Review

       After ALJ Ballengee issued his decision in January 2018, Ms. Santillan submitted

additional medical records to the Appeals Council in support of her disability claim. The

records included: (1) an April 25, 2018, Medical Assessment of Ability to do Work-
                                            7
Related Activities (Mental) (the “Medical Assessment form”) signed by John Gray, Psy.

D., (AR 45-46); (2) an April 25, 2018, 12.04 Depressive, Bipolar and Related Disorders

listings form signed by Dr. Gray, (AR 47); and (3) an April 25, 2018, 12.06 Anxiety and

Obsessive-Compulsive Disorders listings form signed by Dr. Gray, (AR 48). Dr. Gray

assessed numerous moderate limitations that would “seriously interfere[] with [Ms.

Santillan’s] ability to perform” certain activities.2 (AR 45 (emphasis omitted)).

        In the Appeals Council’s review of the ALJ’s decision, it found that the “additional

evidence does not relate to the period at issue” and thus did “not affect the decision

about whether [Ms. Santillan was] disabled beginning on or before January 25, 2018.”

(AR 2). Ms. Santillan argues that although the medical records were dated after the

ALJ’s January 2018 decision, they are new, material, relevant to the time period under

consideration, and there is a reasonable probability that the new evidence will change

the outcome of the ALJ’s decision. (Doc. 17 at 15-17). The Commissioner responds that

it is not reasonably probable that this evidence will change the outcome because (1) it is

not clear that the limitations Dr. Gray assessed apply to Ms. Santillan’s limitations

before the date he signed the form, and (2) Dr. Gray’s opinions are internally

inconsistent. (Doc. 23 at 7). Consequently, the Commissioner contends, Dr. Gray’s

opinion “does not undermine the substantial evidence supporting the ALJ’s

decision . . . .” Id.

        The Appeals Council must consider evidence that was not previously before the

ALJ if it is “new, material, and relates to the period on or before the date of the hearing



      2.      Ms. Santillan also submitted an April 16, 2018 New Mexico Orthopaedics
Order Form ordering aquatic therapy evaluation and treatment signed by Christopher
Patton, D.O. (AR 42). The parties only discuss the evidence authored by Dr. Gray,
however; therefore, the Court will limit its analysis to Dr. Gray’s evidence.
                                               8
decision, and there is a reasonable probability that the additional evidence would

change the outcome of the decision.”3 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5).

Evidence submitted to the Appeals Council is considered new “if it is not duplicative or

cumulative” of other evidence in the record. Threet v. Barnhart, 353 F.3d 1185, 1191

(10th Cir. 2003) (quotation omitted). Evidence is chronologically pertinent when it

relates to the time period on or before the ALJ’s decision. Chambers v. Barnhart, 389

F.3d 1139, 1142 (10th Cir. 2004).

       Under the old regulations, evidence was considered material “if there [was] a

reasonable possibility that it would have changed the outcome.” Threet, 353 F.3d at

1191 (emphasis added) (brackets and quotation omitted). Now, a claimant must show

that “there is a reasonable probability that the additional evidence would change the

outcome of the decision.” 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5) (emphasis

added). While the “reasonable probability” requirement is presented in the new

regulations as a separate element for establishing Appeals Council review, courts have

historically construed this clause to serve as a requirement for proving materiality.

Compare 20 C.F.R. § 416.1470(a)(5) (2017) (requiring additional evidence to be both

“material” and present a “reasonable probability” of changing the outcome) with Threet,

353 F.3d at 1191 (defining materiality as the evidence possessing “a reasonable

possibility that it would have changed the outcome”). Indeed, in the District of New

Mexico, this change has been interpreted to “heighten[] the claimant’s burden to prove

materiality . . . .” Bisbee v. Berryhill, No. 18-cv-0731 SMV, 2019 WL 1129459, at *3 n.5



       3.     The Social Security Administration revised these regulations on December
16, 2016, with changes effective January 17, 2017. 81 Fed. Reg. 90, 987 (Dec. 16,
2016). Thus, the revisions were effective at the time the Appeals Council issued its
decision here, on February 3, 2019.
                                             9
(D.N.M. Mar. 12, 2019); see also Casias v. Saul, No. 1:18-CV-00537 LF, 2019 WL

4013890, at *3 (D.N.M. Aug. 26, 2019) (same).

       Additionally, the regulations provide that if a claimant “submit[s] additional

evidence that does not relate to the period on or before the date of the [ALJ’s] hearing

decision . . . or the Appeals Council does not find [the claimant] had good cause for

missing the deadline to submit the evidence in [§§] 404.935” and 416.1435, “the

Appeals Council will send [the claimant] a notice that explains why it did not accept the

additional evidence and advise [them] of [their] right to file a new application.” 20 C.F.R.

§§ 404.970(c), 416.1470(c).

       If the Appeals Council finds that the evidence meets the applicable standards

and it considers it on review, then the evidence becomes part of the Administrative

Record and the Court includes it in its substantial evidence review. See Vallejo v.

Berryhill, 849 F.3d 951, 955-56 (10th Cir. 2017); Chambers, 389 F.3d at 1142. If the

evidence does not meet the standards and the Appeals Council declines to review it, “it

plays no further role in judicial review of the Commissioner’s decision.” Chambers, 389

F.3d at 1142 (citations omitted). Finally, if the newly submitted evidence meets the

applicable standards but the Appeals Council did not consider it, the case should be

remanded so the Appeals Council may reevaluate the ALJ’s decision in light of the

complete evidence. See id.; see also Casias, 2019 WL 4013890, at *4, n.8. Whether the

newly submitted evidence qualifies for consideration by the Appeals Council is a

question of law subject to de novo review. See Threet, 353 F.3d at 1191; Krauser v.

Astrue, 638 F.3d 1324, 1328 (10th Cir. 2011).




                                             10
                       1. Whether the Additional Evidence is New4

       Ms. Santillan asserts that the forms Dr. Gray submitted are new because they did

not exist at the time of the ALJ’s decision, and because the record does not contain any

other opinion from a medical provider who treated her for mental impairments. (Doc. 17

at 16). She also maintains that Dr. Gray reviewed records from the entire relevant

period, which no other provider did. Id. Finally, she asserts that Dr. Gray’s prescribed

limitations are not duplicative, as no other provider opined the same limitations. Id. The

Commissioner does not specifically respond to these arguments. See (Doc. 23 at 6-7).

While the Appeals Council did not pass on the issue of whether the additional evidence

was new, the Court finds that the limitations Dr. Gray prescribed are not duplicative or

cumulative of other record evidence and are, thus, new evidence.

                     2. Whether the Additional Evidence is Material

       Ms. Santillan contends that Dr. Gray’s opinions are material because (1) they go

to her depression and anxiety diagnoses, both issues adjudicated by ALJ Ballengee;

and (2) Dr. Gray opined limitations that are more restrictive than the RFC finding. (Doc.

17 at 16). She highlights two of the moderate limitations Dr. Gray opined, which are

abilities necessary even in simple, unskilled work. (Doc. 24 at 2-3) (citing Duran v.

Berryhill, No. 18-cv-0734 SMV, 2019 WL 1992103, at *4 (D.N.M. May 6, 2019)). These

include limitations in her abilities to: (1) complete a normal workday and workweek

without interruptions from psychological based symptoms and to perform at a consistent




        4.    Ms. Santillan first argues that the Appeals Council did not reject the
additional evidence for the reasons that she lacked good cause to submit it after the
deadline. (Doc. 17 at 13). The Commissioner did not respond. See (Doc. 23).
Accordingly, the Court will limit its analysis to the Appeals Council’s stated reason for
rejecting the additional evidence. (AR 2).
                                               11
pace without unreasonable number and length of rest periods; and (2) accept

instructions and respond appropriately to criticism from supervisors. Id. See also (AR

45-46).

       Regardless of whether the new regulation governing materiality is understood as

amending the definition of materiality or adding a separate requirement for establishing

Appeals Council review, the resulting outcome in this case is the same. Principally,

here, the evidence satisfies the more stringent standard of possessing a reasonable

probability that it would change the outcome of the ALJ’s decision, and the Appeals

Council’s denial of review therefore requires reversal. As a result, the Court will not

attempt to reconcile the competing definitions of materiality, or whether the new

regulations alter the definition of materiality as proffered by the Tenth Circuit.

       In reaching this conclusion, the Court considered that unskilled work requires the

basic mental abilities to: (1) “understand, carry out, and remember simple instructions”;

(2) “make judgments that are commensurate with the functions of unskilled work, i.e.,

simple work-related decisions”; (3) “respond appropriately to supervision, coworkers

and work situations”; and (4) “deal with changes in a routine work[ ]setting.” Social

Security Administration Program Operations Manual System § DI 25020.010, § B(3)

(available at https://secure.ssa.gov/poms.nsf/lnx/

0425020010) (last visited Jan. 21, 2020); see also Vigil v. Colvin, 805 F.3d 1199, 1204

(10th Cir. 2015); SSR 96-9p, 1996 WL 374185, at *9 (July 2, 1996).

       In Duran, the ALJ adopted the opinions of two physicians, both of whom opined

that the plaintiff would have moderate limitations interacting with supervisors. See

Duran, 2019 WL 1992103, at *4. While the ALJ limited the plaintiff to unskilled work, he

did not include any restrictions regarding the plaintiff’s ability to interact with supervisors
                                              12
or explain why he omitted the limitation. Id. The court found that because even unskilled

work requires a claimant to respond appropriately to supervisors, “the ALJ erred in

failing to explain why he effectively rejected” these moderate limitations. Id.

       Similarly, here, Dr. Gray also opined that Ms. Santillan has moderate limitations

in accepting instructions and responding appropriately to supervisors. (AR 46). ALJ

Ballengee did not include a limitation in Ms. Santillan’s RFC regarding her ability to

interact with supervisors. (AR 21). Consequently, the Court finds there is a reasonable

probability that this additional evidence will affect the RFC determination.

       The Commissioner does not specifically address the limitations that Dr. Gray

opined. (See Doc. 23 at 6-7). Instead, he argues that Dr. Gray’s treatment notes from

this time period only address Ms. Santillan’s “complaints related to her physical

[condition] and her financial concerns.” (Doc. 23 at 7) (citing AR 808). While this may be

true, Dr. Gray’s newly submitted opinion is not addressed in the RFC.

       The Commissioner also contends that “Dr. Gray’s opinions were internally

inconsistent,” as he indicated that she had moderate limitations on the Medical

Assessment form and marked limitations on the 12.04 and 12.06 listings forms. Id.

(citing AR 45-48). The Commissioner cites to Pisciotta v. Astrue for the proposition that

“[m]edical evidence may be discounted if it is internally inconsistent.” (Doc. 23 at 7)

(citing 500 F.3d 1074, 1078 (10th Cir. 2007)). Ms. Santillan responds that each form has

a “distinct function[].” (Doc. 24 at 4) (quoting Finley v. Berryhill, Civ. No. 17-698 SCY,

2019 WL 1118138, at *9 (D.N.M. Mar. 11, 2019)). The Court agrees that the 12.04 and

12.06 “listings forms are generally used to assess mental impairment for purposes of

steps two (identifying severe impairments) and three (rating severity for the listing),”

while the Medical Assessment form implicates “specific mental functions relevant to the
                                             13
vocational determinations required at steps four and five.” See Finley, 2019 WL

1118138, at *9.

       The Court also notes that the definitions of a “moderate” limitation on the Medical

Assessment form and that of a “marked” limitation on the listings forms are strikingly

similar: on the Medical Assessment form, a moderate limitation is one “that seriously

interferes with the individual’s ability to perform the designated activity on a regular and

sustained basis” (AR 46); on the listings form, a marked limitation is defined as

functioning “on a sustained basis [that] is seriously limited” (AR 47, 48) (emphasis

added).5 Thus, the opined limitations may not be as internally inconsistent as the

Commissioner maintains. Regardless, the Commissioner’s arguments do not change

the Court’s finding that there is a reasonable probability that this additional evidence will

affect the RFC determination and the outcome of Ms. Santillan’s disability claim.

             3. Whether the Additional Evidence is Chronologically Pertinent

       The Appeals Council rejected the additional evidence on the basis that it “does

not relate to the period at issue.” (AR 2). The Tenth Circuit has explained that evidence

submitted to the Appeals Council is chronologically pertinent when it relates to the time

period on or before the ALJ’s decision. Chambers, 389 F.3d at 1142. In addition, newly

submitted evidence is chronologically pertinent if it corroborates a prior diagnosis or a

claimant’s hearing testimony, and the evidence need not pre-date the ALJ’s decision.

Padilla v. Colvin, 525 F. App’x. 710, 713 (10th Cir. 2013).



      5.       A “marked” limitation on the Medical Assessment form indicates “[a]
severe limitation which precludes the individual’s ability useful to perform the
designated activity on a regular and sustained basis . . . .” (AR 46). This corresponds
more closely to an “extreme” limitation on the listings form, which indicates that the
claimant is “[n]ot able to function in this area independently, appropriately, effectively,
and on a sustained basis. (AR 47, 48).
                                               14
       Ms. Santillan argues that because the Medical Assessment form directed Dr.

Gray to “consider [her] medical history and the chronicity of findings as from 2013[,]” the

records relate to the time period before ALJ Ballengee. (Doc. 17 at 17) (quoting AR 45)

(emphasis omitted). The Commissioner disagrees and contends that this wording “does

not explicitly indicate that the limitations he assessed dated back to 2013, and instead,

merely asked the doctor to consider [Ms. Santillan’s] history dating back to 2013.” (Doc.

23 at 7).

       Dr. Gray signed the three forms after ALJ Ballengee’s decision. To be

chronologically pertinent, these forms must either corroborate Ms. Santillan’s prior

diagnoses or hearing testimony, or otherwise “relate back” to the time period relevant to

ALJ Ballengee’s decision. See Chambers, 389 F.3d at 1142; Padilla, 525 F. App’x. at

713. All three forms relate to and corroborate Ms. Santillan’s depression and anxiety

diagnoses. (AR 45-48). Dr. Gray treated Ms. Santillan for both depression and anxiety

during the relevant time period. See, e.g., (AR 60, 633-45, 673-80, 762-93, 801-10).

       Specifically, the listing forms record Dr. Gray’s opinions on the diagnostic criteria

Ms. Santillan exhibits related to her depression and anxiety diagnoses, as well as the

severity of her functional limitations. (AR 47-48). The Medical Assessment form offers

Dr. Gray’s opinion on the severity of Ms. Santillan’s mental limitations as they relate to

specific vocational skills. (AR 45-46). It is clear that Dr. Gray considered Ms. Santillan’s

medical history and had the benefit of knowledge as her treating provider; thus, the

Court finds that the forms sufficiently relate back to his previous records and are

chronologically pertinent. Accordingly, the Appeals Council erred in finding that these

three forms were not related to the relevant time period.

       In sum, the Court finds that the three forms Dr. Gray signed on April 25, 2018,
                                             15
qualify as new, material, and chronologically pertinent, and there is a reasonable

probability that the new evidence will change the outcome of ALJ Ballengee’s decision.

Each document either corroborates, augments, or relates to Ms. Santillan’s prior

diagnoses of depression and/or anxiety. Upon remand, the Appeals Council should

consider the additional evidence and determine whether ALJ Ballengee’s decision is

supported by substantial evidence.

    V.     Conclusion

     For the foregoing reasons, the Court finds that the Appeals Council erred in

denying review of the newly submitted qualifying evidence authored by Dr. Gray.

     IT IS THEREFORE ORDERED that Ms. Santillan’s Motion to Reverse and

Remand for a Rehearing with Supporting Memorandum, (Doc. 17), is GRANTED and

this case is to be REMANDED for further administrative proceedings before the Appeals

Council consistent with this opinion.

     IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                           16
